DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of US Patent No. 11,263,050 B2 (hereafter ‘050). 

Instant Invention
US Patent 11,263,050 B2 (‘050)
1. A system for generating resource optimization reports through predictive analysis of resource transfers, the system comprising: 
1. A system for generating resource optimization reports through predictive analysis of resource transfers, the system comprising: 
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
monitor, using a resource optimization computing system, a first set of resource transfers in a first format over time, wherein the first set of resource transfers is a set of transactions; 
continuously monitor over time, using a resource optimization computing system, a first set of resource transfers in a first format through a network, wherein the first set of resource transfers is a set of transactions;
based on monitoring the first set of resource transfers generate a set of historical resource transfer data; 
based on continuously monitoring the first set of resource transfers, generate a set of historical resource transfer data; 
generate, based on the set of historical resource transfer data, a resource optimization report for resource transfers, 
generate, based on the set of historical resource transfer data, a resource optimization report for resource transfers,
wherein the resource optimization report comprises a resource efficiency metric, 
wherein the resource optimization report comprises a resource efficiency metric,
wherein the resource efficiency metric is a comparison of an efficiency of the first set of resource transfers in the first format with an efficiency of the first set of resource transfers in a second format, 
wherein the resource efficiency metric is a comparison of an efficiency of the first set of resource transfers in the first format with an efficiency of the first set of resource transfers in a second format, 
wherein the resource efficiency metric further comprises a projected resource efficiency metric based on the historical resource transfer data, 
wherein the resource efficiency metric further comprises a projected resource efficiency metric based on the historical resource transfer data, 
wherein the projected resource efficiency metric is a comparison of projected resource efficiency of the first set of resource transfers in the first format with a projected resource efficiency of the first set of resource transfers in the second format, 
wherein the projected resource efficiency metric is a comparison of projected resource efficiency of the first set of resource transfers in the first format with a projected resource efficiency of the first set of resource transfers in the second format,
wherein the projected resource efficiency metric is displayed as a percentage value, 
wherein the projected resource efficiency metric is computed as a percentage value,
wherein the first format is a first currency and the second format is a second currency; 
wherein the first format is a first currency and the second format is a second currency;
transmit the resource optimization report over a network for display on a graphical interface of a third party computing system; 
display the resource optimization report on a graphical interface of an external third party computing system through the network; 
determine that transferring a resource in the second format has a higher resource efficiency metric; and 
determine that transferring a resource in the second format has a higher resource efficiency metric; and
transmit, over the network to the third party computing system, a notification comprising an interactive link to facilitate resource transfers in the second format,
transmit, over the network to the external third party computing system, a notification comprising an interactive link to initiate an onboarding process to support resource transfers in the second format,
wherein the interactive link presents a web portal to the third party computing system.
wherein the interactive link presents a web portal to the third party computing system, 

the web portal comprising a form for completing a first stage in the onboarding process.




As illustrated in above table, Claim 1 of instant application are rejected on over claim 1 of US Patent No. ‘050. Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. '050. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant invention recites each and every elements of claim 1 of the US Patent ’50 and additionally teaches “transmit the report for display while US Patent ‘050 recites display the report through the network and web portal comprising a form for completing a first stage on boarding process. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention that transmitting the report to display (instant invention) and displaying the report through the network (US Patent ’50) is an obvious variation. Also, US Patent ‘050 further recites that the “the web portal comprising a form for completing a first stage in the onboarding process” which  further defines the web portal recited in the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection.

Allowable Subject Matter

Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.

Reasons for Allowance

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the cited prior art of record for reasons indicated on notice of allowance (NOA, page 8) mailed on 12/23/2021 of the Application 16/534,865. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Henry; James M. et al. (US 8733636 B2) teach Method and apparatus for money transfer.
Hertel; Philipp Frank Hermann Udo et al. (US 20090288012 A1) teach Secured Electronic Transaction System.
Priebatsch; Seth et al.	(US 20160371668 A1) teach token-based gift cards.
Sharp; Jeffrey A. (US 20160012465 A1) teach system and method for distributing, receiving, and using funds or credits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner 
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195